Exhibit 10.16 SEPARATION AGREEMENT RECITALS This Severance Agreement and Release (“Agreement”) is made by and between Jeffrey Carr (“Employee”) and Taleo Corporation and all its heirs, successors, insurers, employers, employees, officers, directors, shareholders and agents (hereinafter collectively referred to as “the Company”) (Employee and the Company are collectively referred to as the “Parties”.): WHEREAS, Employee’s employment terminates with the Company effective May 5, 2008; WHEREAS, Employee is not aware of any work-related injury or illness that has not already been disclosed to the Company; WHEREAS, Employee represents that he has not initiated, and is not aware, of any action in any forum, including any state or federal court or agency, on Employee’s behalf that involves the Company; WHEREAS, Employee represents that he has returned or will return all Company property within five (5) days from the Termination Date; WHEREAS, in exchange for severance pay, and the additional covenants and conditions set forth below, Employee agrees to release the Company from any claims arising from or related to the employment relationship; WHEREAS, Employee wishes to resolve any and all disputes, claims, complaints, grievances, charges, actions, petitions and demands that he may have against the Company, including, but not limited to, any and all claims arising or in any way related to Employee’s employment with, or separation from, the Company; WHEREAS, Employee also understands that in order to receive severance pay under this Agreement, Employee must sign and return this Agreement to the Company on or before twenty (21) days from Employee’s receipt of this Agreement and Employee must not revoke this Agreement. NOW THEREFORE, in consideration of the promises made herein, the Parties hereby agree as follows: COVENANTS 1.
